Name: Commission Regulation (EC) No 481/97 of 14 March 1997 laying down for 1997 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  animal product;  Europe
 Date Published: nan

 No L 75/24 PenH Official Journal of the European Communities 15 . 3 . 97 COMMISSION REGULATION (EC) No 481/97 of 14 March 1997 laying down for 1997 detailed rules for the application of the tariff quota for beef and veal provided for in the Interim Agreement between the Community and the Republic of Slovenia certificates for certain agricultural products (5), as last amended by Regulation (EC) No 2402/96 (6), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regula ­ tion (EEC) No 2377/80 Q, as last amended by Regulation (EC) No 266/97 (8); whereas, moreover, it should be stipu ­ lated that licences are to be issued following a reflection period and, where necesary, after application of a uniform percentage reduction ; Whereas, in order to ensure efficient management of the arrangements, a security against import licences of ECU 12 per 100 kilograms should be required ; whereas , given the risk of speculation inherent in the arrangements in the beef and veal sector, detailed conditions for access to the quotas should be laid down; Whereas experience has shown that importers do not always inform the authorities which have issued the import licences of the quantity and origin of the beef and veal imported under the quotas concerned; whereas that information is important for assessing the market situ ­ ation ; whereas a security relating to provision of that in ­ formation should be provided for; Whereas the Management Committee for Beef and Veal has not reached an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 410/97 of 24 February 1997 laying down certain detailed rules for the application of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the Euro ­ pean Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part ('), and in par ­ ticular Article 1 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 2222/96 (3), and in particular Article 9 (2) thereof, Whereas an Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Republic of Slovenia, of the other part (4), hereinafter referred to as the Agreement', was signed in Brussels on 11 November 1996; whereas pending the entry into force of the Europe Agreement, the Council and Commission have decided that the Agreement is to apply provisionally in the Community from 1 January 1997; Whereas the Agreement provides for the opening of a reduced-tariff quota for beef and veal for 1997; whereas detailed rules for the application of that quota should therefore be laid down; Whereas, in order to ensure orderly importation of the quantities laid down, they should be staggered; Whereas the arrangements should be managed using import licences; whereas to that end rules should be laid down on the submission of applications and the informa ­ tion to be given on applications and licences, where appropriate by way of derogation from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance-fixing HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 31 December 1997, the following quantities may be imported under the quota opened by the Interim Agreement with Slovenia : 7 000 tonnes of chilled or frozen beef and veal falling within CN codes ex 0201 10 00 (carcasses), 0201 20 20 , 0201 20 30 , 0201 20 50 and 0201 30 originating in Slovenia . 2 . For the meat referred to in paragraph 1 , the ad valorem and specific customs duties set in the Common Customs Tariff shall be reduced by 80 % . (5) OJ No L 331 , 2. 12. 1988 , p. 1 .(') OJ No L 62, 4 . 3 . 1997, p. 5 . 2 OJ No L 148 , 28 . 6 . 1968 , p. 24 . P) OJ No L 296, 21 . 11 . 1996, p. 50 . (6) OJ No L 327, 18 . 12 . 1996, p . 14 . 0 OJ No L 143, 27. 6 . 1995, p. 35. (8) OJ No L 45, 15 . 2. 1997, p . 1 .(4) OJ No L 344, 31 . 12 . 1996, p. 3 . 15. 3 . 97 rEN~l Official Journal of the European Communities No L 75/25 show in box 1 6 one or more of the CN codes referred to in Article 1 ( 1 ). 3 . The quantity referred to in paragraph 1 shall be staggered over the year as follows : (a) 3 500 tonnes between 1 January and 30 June 1997, (b) 3 500 tonnes between 1 July and 31 December 1997. 4. If, during 1997, the quantity for which licence ap ­ plications are submitted for the first period specified in paragraph 3 is less than the quantity available , the remai ­ ning quantity shall be added to the quantity available for the following period . Article 3 1 . Licence applications may be submitted only:  during the first 1 0 days following the day of entry into force of this Regulation for the quantity referred to in Article 1 (3) (a),  from 1 to 10 July 1997 for the quantity referred to in the second indent of Article 1 (3) (b). 2 . If an applicant presents more than one application , all applications shall be rejected . 3 . Member States shall notify the Commission , by the fifth working day following the end of the period for submitting applications, of applications presented for the quantity indicated in Article 1 ( 1 ). Notification shall comprise a list of applicants showing the quantities applied for. All notifications, including nil notifications, shall be made by telex or fax, notification being made, where applications have been received, in accordance with the model given in the Annex hereto . 4 . The Commission shall decide to what extent licence applications can be met. If the quantity for which licences have been applied for exceeds that available, the Commission shall set a uniform percentage reduction in the quantities applied for. 5 . Provided the Commission accepts an application , the licence shall be issued as soon as possible . Article 2 1 . In order to benefit from the import arrangements : (a) applicants for import licences must be natural or legal persons who, when submitting their application , must prove to the satisfaction of the competent authorities of the Member State concerned that they have been trading in beef and veal with third countries for the previous 12 months; they must be entered on a national VAT register, (b) licence applications may be presented only in the Member State in which the applicant is registered, (c) licence applications shall relate to a minimum quan ­ tity of 15 tonnes of product without exceeding the quantity available , (d) the licence application and the licence shall show in box 8 the country of origin ; the licence shall carry which it an obligation to import from the country indicated, (e) the licence application and the licence shall show at least one of the following in box 20 :  Reglamento (CE) n ° 481 /97  Forordning (EF) nr. 481 /97  Verordnung (EG) Nr. 481 /97  Kavoviajiog (EK) apt$. 481 /97  Regulation (EC) No 481 /97  Reglement (CE) n ° 481 /97  Regolamento (CE) n . 481 /97  Verordening (EG) nr. 481 /97  Regulamento (CE) n ? 481 /97  Asetuksen (EY) N:o 481 /97  Forordning (EG) nr 481 /97. 2. Article 5 of Regulation (EC) No 1445/95 notwith ­ standing, the licence application and the licence shall Article 4 1 . Without prejudice to the provisions of this Regula ­ tion , Regulation (EEC) No 3719/88 and (EC) No 1445/95 shall apply. 2 . Article 8 (4) of Regulation (EEC) No 3719/88 shall not apply. 3 . Article 3 of Regulation (EC) No 1445/95 notwith ­ standing, import licences issued pursuant to this Regula ­ tion shall be valid for 180 days from their date of issue . However, no licences shall be valid after 31 December 1997 . 4. Licences shall be valid throughout the Community. No L 75/26 ("ENl Official Journal of the European Communities 15 . 3 . 97 Article 5 Products shall benefit from the duties referred to in Article 1 on presentation of a EUR 1 movement certifi ­ cate issued by the exporting country in accordance with Protocol 4 to the Interim Agreement. Article 6 Not later than three weeks after importation of the products specified in this Regulation , the importer shall inform the competent authority which issued the import licence of the quantity and origin of the products . That authority shall forward the information to the Commis ­ sion at the beginning of each month . Article 7 1 . Upon submission of an import licence application , importers shall establish a security to cover the import licence of ECU 12 per 100 kilograms of product, notwith ­ standing Article 4 of Regulation (EC) No 1445/95, and a security to cover notification of the information referred to in Article 6 of this Regulation of ECU 1 per 100 kilo ­ grams of product. 2 . The security relating to the notification shall be released if the information is forwarded to the competent authority within the period specified in Article 6 for the quantity covered by that notification . If no notification is made, the security shall be forfeit . A decision to release that security shall be taken simul ­ taneously with the decision to release the security covering the import licence . Article 8 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1997. For the Commission Franz FISCHLER Member of the Commission 15. 3 . 97 I EN Official Journal of the European Communities No L 75/27 ANNEX Fax No : (32 2) 296 60 27 Application of Regulation (EC) No 481/97 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period: Member State : Serial No Applicant(name and address) Quantity (tonnes) Total Member State : Fax No: Tel .: